Detailed Action
This action is in response to amendments filed on 12/22/2021. 
This application is in response to application filed on 09/02/2020 claiming priority PCT/JP2019/008775 filed on 03/06/2019 which further claims foreign priority to Japanese Application no. JP2018-044547 filed on 03/1/2018.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are pending.
Claims 1-8 are rejected.

Applicant’s Response
In Applicant’s Response dated 12/22/2021, Applicant amended claims 1-7, added new claim 8, and amended the specification.  Applicant argued against various rejections previously set forth in the Office Action mailed on 09/22/2021.
In light of Applicant’s amendments and remarks, all objections to the specification set forth previously are withdrawn.
In light of Applicant’s amendments and remarks, all interpretation of claims under 35 U.S.C. 112 (f) set forth previously are withdrawn.
In light of Applicant’s amendments and remarks, all rejection of claims under 35 U.S.C. 112 (b) set forth previously are withdrawn.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 7:
In summary, claim 7 recites “program stored in a computer medium”.  The claim fails to recite at least one component that is necessarily a hardware.  Furthermore, the specification fails to provide a limiting and deliberate definition for “computer medium”.  Under broadest reasonable interpretation, “computer medium” includes signals and/or carrier waves. 
Thus, the recited “program” is not a "process", a "machine", a "manufacture", or "composition of matter", as defined in 35 U.S.C. 101.  
 
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C 103 as being unpatentable over Ceneviva et al. (US 2017/0286389 A1, referred herein after as D1) in view of Roberge et al. (US 2007/0130511 A1, referred hereinafter as D2).  

As per claim 1, D1 discloses, 
A catalog file creation assistance device comprising, (D1, title, abstract).  
a definition file management comprising one or more hardware storage devices unit configured to store, for a fist catalog file to be created, a definition file, (D1, 0007-0009, 0030-0041 figure 1, figure 2 and accompanying text discloses generating or creating a template (e.g. a definition file), for a catalog file/form to be created as shown in figure 6A.).
the definition file defining relationship of the [of the fields of] the first catalog file to be created, and attribute described in the first catalog file to be created, (D1, 0007-0009, 0030-0041 figure 1, figure 2 and accompanying text discloses generating or creating a template (e.g. a definition file), where the template defining information of a catalog file (e.g. form to capture data and saving the data as “document definition data”), where template/definition file includes calculation relationships between fields and attributes of fields/form field of the form/catalog file to be created.). 
a screen generation unit comprising one or more hardware devices and  configured to generate a catalog creation screen that allows creation of the first catalog file by referring to the definition file, (D1, 0007-0009, 0023-0026,. 0030-0041 figure 1, figure 2, 6A-7C and accompanying text discloses/shows displaying form generated based on the template to capture specific data from a user.). 
 the catalog creation screen including ii) an input field that allows of each attribute described in the first catalog file to be created, (D1, 0007-0009, 0023-0026,. 0030-0045 figure 1, figure 2, 6A-7C and accompanying text discloses generating or creating a template (e.g. a definition file), where the template defining information of a catalog file (e.g. form to capture data and saving the data as “document definition data”), where In particular, D1 figures 6A-7C shows  
and a screen input unit comprising the one or more devices and configured to: receive an input of an attribute value in the input field for each attribute via the catalog creation screen, and register the first catalog file to be created including the received attribute value in a catalog file management unit, (D1, 0007-0009, 0023-0026,. 0030-0041 figure 1, figure 2, 6A-7C and accompanying text discloses generating or creating a template (e.g. a definition file), where the template defining information of a catalog file (e.g. form to capture data and saving the data as “document definition data”) relevant to a catalog file to be created, and an attribute described in the catalog file to be created, for each catalog file to be created, where the a form is generated/displayed for user input various values.  D1 further discloses saving the form and the values/attributes in database 9B).
D1 fails to expressly disclose - the definition file defining relationship of the one or more catalog files relevant the first catalog file to be created… the catalog creation screen including i) a link that calls a second catalog creation screen for creating the one or more catalog files relevant to the first catalog file. 
D2 (0063-0065, figures 10-11) shows/discloses data entry form including a link (1002) that calls and displays secondary data entry form as shown in the figure 11, where the examiner notes and/or takes official notice that in order to display a link within a form shown in figure 10, the link must be defined in the definition file of the form as/was known to one of ordinary skill in the art.  Thus, D2 clearly discloses the definition file defining relationship (e.g. link 1002) of the one or more catalog files relevant the first catalog file to be created… the catalog creation screen including i) a link that calls a second catalog creation screen for creating the one or more catalog files relevant to the first catalog file (e.g. as shown in figure 11).   
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include the definition file defining relationship of the one or more catalog files relevant the first catalog file to be created… the catalog creation screen including i) a link that calls a second catalog creation screen for creating the one or more catalog files relevant to the first catalog file.  This would have been obvious for the purpose of providing a secondary interactive user interface to enter data without overcrowding the primary interface as disclosed by D2 (0066).  

	
As per claim 2, the rejection of claim 1 further incorporated, D1 discloses, 
wherein a catalog file, which becomes part of components of the first catalog file to be created, is described in the definition file as… , (D1, 0007-0009, 0023-0026,. 0030-0041 figure 1, figure 2, 6A-7C and accompanying text discloses first catalog file/form including one or more forms/sections and pages based template/definition file.).
D1 fails to expressly disclose – [link data providing] information of one or more catalog files relevant to the first catalog file.
D2 (0063-0065, figures 10-11) shows/discloses data entry form including a link (1002) that calls and displays secondary data entry form as shown in the figure 11 that is related to the first form, where the examiner notes and/or takes official notice that in the definition file [link data providing] information of one or more catalog files relevant to the first catalog file (e.g. link 1002).   
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include [link data providing] information of one or more catalog files relevant to the first catalog file.  This would have been obvious for the purpose of providing a secondary interactive user interface to enter data without overcrowding the primary interface as disclosed by D2 (0066).  
 

As per claim 3, the rejection of claim 1 further incorporated, D1 discloses,
wherein a catalog file having an attribute value, which is referred to by the catalog file to be created, is described in the definition file as.., (D1, 0007-0009, 0023-0026,. 0030-0041 figure 1, figure 2, 6A-7C and accompanying text discloses first catalog file/form including one or more forms/sections (e.g. catalog file) and pages based template/definition file.).
D1 fails to expressly disclose – as information of one or more catalog files relevant to the first catalog file. 
D1 fails to expressly disclose – [link data providing] information of one or more catalog files relevant to the first catalog file.
the definition file [link data providing] information of one or more catalog files relevant to the first catalog file (e.g. link 1002).   
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include [link data providing] information of one or more catalog files relevant to the first catalog file.  This would have been obvious for the purpose of providing a secondary interactive user interface to enter data without overcrowding the primary interface as disclosed by D2 (0066).  

As per claim 4, the rejection of claim 1 further incorporated, D1 discloses,
wherein requirement information indicating whether description in the first catalog file is required for each attribute is defined in the definition file, and the screen generation unit displays an attribute included in the catalog creation screen to be created, with the requirement information added, (D1, 0007-0009, 0023-0026,. 0030-0041 figure 1, figure 2, 6A-7C and accompanying text discloses generating or creating a template (e.g. a definition file), where the template defining information of a catalog file (e.g. form to capture data and saving the data 

As per claim 5, the rejection of claim 1 further incorporated, D1 discloses,
wherein a plurality of candidate values that are taken for each attribute are defined in the definition file, and the screen generation unit sets an input field for an attribute included in the catalog creation screen to be created, as an input field for selecting one candidate value from the plurality of candidate values, (D1, 0007-0009, 0023-0026,. 0030-0041 figure 1, figure 2, 6A-7C and accompanying text discloses generating or creating a template (e.g. a definition file), where the template defining information of a catalog file (e.g. form to capture data and saving the data as “document definition data”), where the template includes field names of the form/data file to be generated and displayed as shown in figures 6A-7C, the field types including drop down type fields having multiple options.).

As per claims 6-7:
Claims 6-7 are method and program corresponding to device claim 1 and are of substantially same scope. 
Accordingly, claims 6-7 are rejected under the same rational as set forth for claim 1. 

As per claim 8:
The rejection of claim 1 further incorporated. 
D1 discloses transferring data between form fields; however, D1 fails to expressly disclose – wherein the relationship of the one or more catalog files relevant to the first catalog file comprises a reference relationship that enables obtaining at least one attribute value of the one or more catalog files from a corresponding attribute value of the first catalog file. 
D2 (0063-0065, figures 10-11) shows/discloses data entry form including a link (1002) that calls and displays secondary data entry form as shown in the figure 11 that is related to the first form, where the secondary entry form when selected and displayed includes the title of the entry field of the primary form as shown in figures 10-11.  Thus, D2 clearly includes wherein the relationship of the one or more catalog files relevant to the first catalog file comprises a reference relationship that enables obtaining at least one attribute value of the one or more catalog files (e.g. title of secondary form) from a corresponding attribute value of the first catalog file (e.g. field title of the primary of form).  Furthermore, the examiner notes and/or takes official notice that transferring data from first form field to a second form field located in a different form was well based on some linking definition was well known before effective filing date of the invention.      
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include wherein the relationship of the one or more catalog files relevant to the first catalog file comprises a reference relationship that enables obtaining at least one attribute value of the one or more catalog files from a corresponding attribute value of the first catalog file.  This would have been obvious for the purpose of providing a secondary interactive user interface to enter data without overcrowding the primary interface as disclosed by D2 (0066).  

Response to Arguments
	Applicant’s arguments filed on 12/22/2021 have been fully considered but they are not persuasive and/or moot in view of new grounds of rejections. 

Conclusion
	Applicant’s amendments necessitated any new grounds of rejections presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA A AMIN whose telephone number is (571)270-3181.  The examiner can normally be reached on Monday-Friday 8am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSTAFA A AMIN/           Primary Examiner, Art Unit 2144